DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 16, 18, 20, 21, 24, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150204550 (herein Deiva).
Regarding claim 14, Deiva teaches A conditioning device for regulating a gaseous fluid or a liquid fluid to a constant target temperature (heating system 2, [0064]), the conditioning device comprising: 
an inlet which is fluidically connected to a supply system (an input for receiving a fluid supply, [0064]; cold water supply input 6, [0071], Fig. 1); 
an outlet which is fluidically connected to a consumer (output 4, [0064]; [0005] teaches domestic water heating which inherently means it provides hot water to a home); 
a first fluid line which is arranged between the inlet and the outlet (Fig. 4 teaches line between inlet 6 and outlet 4 that goes through heat exchanger 22); 
a heater which is arranged in the first fluid line (heat exchanger 22 in [0064] and Fig. 1); 
a second fluid line which is arranged to branch off from the first fluid line upstream of the heater and to open out into the first fluid line downstream of the heater (bypass path 46, [0064]); 
a regulating valve which is arranged either in the first fluid line or in the second fluid line, the regulating valve being configured to regulate a fluid flow (second control device 8 can include, but not limited to, an on-off valve, e.g., a solenoid valve and a proportional valve, [0067]); 
a first temperature sensor which is arranged in the first fluid line downstream of where the second fluid line opens out into the first fluid line (temperature sensor 42, [0064]; Fig. 4 teaches corresponding configuration); and 
a check valve which is arranged either in the first fluid line or in the second fluid line in which the regulating valve is not arranged (check valve 16, [0072] Fig. 1 teaches check valve connected to line 48 which is part of the equivalent first fluid line of the present invention).
Regarding claim 15, Deiva teaches further comprising: a cooler which is arranged in the second fluid line (heat exchanger 24, [0065]; Note that the fluid line in Fig. 4that exchanger 24 is on may correspond to second fluid line of the present invention).
Regarding claim 16, Deiva teaches wherein the cooler is configured as a heat exchanger which comprises a liquid coolant (heat exchanger 24, an external fluid circuit that is not fluidly connected to any flow circuit... external circuit is anti-freeze filled, [0070]).
Regarding claim 18, Deiva teaches wherein, the cooler comprises a coolant line into which a coolant supply is provided, and the coolant supply is configured to be regulated (mount of a target 
Regarding claim 20, Deiva teaches wherein the regulating valve is a valve which is configured to be driven by an electromagnetic force or by an electromotive force ([0067] teaches second control device may be solenoid valve). 
Regarding claim 21, Deiva teaches wherein the regulating valve is a proportional valve ([0067] teaches second control device may be proportional valve).
Regarding claim 24, Deiva teaches further comprising: a second temperature sensor which is arranged upstream of where the second fluid line branches off the first fluid line (temperature sensor 10 disposed at the second output 4, [0069], Fig. 1).
Regarding claim 25, Deiva teaches further comprising: a third temperature sensor which is arranged in the first fluid line downstream of the heater and upstream of where the second fluid line opens out into the first fluid line (temperature sensor 44, [0069], Fig. 1).
Regarding claim 26, Deiva teaches further comprising: a third temperature sensor which is arranged in the first fluid line upstream of the check valve or upstream of the regulating valve  (temperature sensor 44, [0069], Fig. 1).

Claim(s) 14, 15, 17, and 19is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100195991 (herein Adasam).
Regarding claim 14, Adasam teaches A conditioning device for regulating a gaseous fluid or a liquid fluid to a constant target temperature (water heater 2, [0122]), the conditioning device comprising: 
an inlet which is fluidically connected to a supply system (inlet 10, [0125]); 
an outlet which is fluidically connected to a consumer (demand point 66, [0125]); 
a first fluid line which is arranged between the inlet and the outlet (Fig. 4 teaches inlet flow 11 that goes toward heating system 8); 
a heater which is arranged in the first fluid line (heating system 8, [0122]; 
a second fluid line which is arranged to branch off from the first fluid line upstream of the heater and to open out into the first fluid line downstream of the heater (flow 37a, [0127]), [0064]); 
a regulating valve which is arranged either in the first fluid line or in the second fluid line, the regulating valve being configured to regulate a fluid flow (flow limiting valve 24, [0139]); 
a first temperature sensor which is arranged in the first fluid line downstream of where the second fluid line opens out into the first fluid line (temperature sensor 39, [0148); and 
a check valve which is arranged either in the first fluid line or in the second fluid line in which the regulating valve is not arranged (check valve 30, [0126]).
Regarding claim 15, teaches further comprising: a cooler which is arranged in the second fluid line (auxiliary heat sink 64 (e.g. a radiant heat coil), [0152]).
Regarding claim 17, Adasam teaches wherein the check valve and the regulating valve are each arranged downstream of the heater or of the cooler, as the case might be (Fig. 4 teaches modulating valve 47 downstream of heat sink 64, and check valve 30 downstream of heater 8).
Regarding claim 19, Adasam teaches the heater comprises a heating line into which a heat medium supply is provided, and the heat medium supply is configured to be regulated (blower 36, a fuel supply valve, and a heat exchanger, [0129]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deiva or Adasam as applied to claim 14 above, and further in view of US 20120125016 (herein Cline).
Regarding claim 22, neither Deiva nor Adasam teach “wherein the heater comprises at least one Peltier element or is configured as a Peltier element.” However, Cline teaches their deficiencies (an alternate configuration of heat transfer device 34. in which three individual Peltier devices 52A, 52B and 52C are shown associated with the portion of the manifold 36 conveying temperature control fluid, [0043]). It would be obvious to simply substitute the heat exchangers of Deiva or Adasam with the Peltier device of Cline for at least the motivation to releasably or removably affixed based on system requirements, for heat exchanging to control fluid temperatures ([0051]).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 23, the prior art does not teach, “wherein the check valve comprises a closing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852